Name: Commission Regulation (EC) No 1610/2000 of 24 July 2000 amending Regulation (EEC) No 3769/92 implementing and amending Council Regulation (EEC) No 3677/90 laying down measures to be taken to discourage the diversion of certain substances to the illicit manufacture of narcotic drugs and psychotropic substances
 Type: Regulation
 Subject Matter: chemistry;  cooperation policy;  trade;  criminal law;  trade policy;  health
 Date Published: nan

 Avis juridique important|32000R1610Commission Regulation (EC) No 1610/2000 of 24 July 2000 amending Regulation (EEC) No 3769/92 implementing and amending Council Regulation (EEC) No 3677/90 laying down measures to be taken to discourage the diversion of certain substances to the illicit manufacture of narcotic drugs and psychotropic substances Official Journal L 185 , 25/07/2000 P. 0030 - 0033Commission Regulation (EC) No 1610/2000of 24 July 2000amending Regulation (EEC) No 3769/92 implementing and amending Council Regulation (EEC) No 3677/90 laying down measures to be taken to discourage the diversion of certain substances to the illicit manufacture of narcotic drugs and psychotropic substancesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3677/90 of 13 December 1990 laying down measures to be taken to discourage the diversion of certain substances to the illicit manufacture of narcotic drugs and psychotropic substances(1), as last amended by Commission Regulation (EEC) No 3769/92(2), and in particular Article 10(3) thereof,Having regard to Regulation (EEC) No 3769/92, as last amended by Regulation (EEC) No 2093/97(3), implementing and amending Regulation (EEC) No 3677/90,Having regard to the Agreement on precursors and chemical substances concluded between the Community and Chile(4),Having regard to Section 7(a)(i) of Part B of the United Nations General Assembly Resolution S-20/4 as adopted at the 20th Special Session of the United Nations, whereby pre-export notifications can be requested for acetic anhydride and potassium permanganate by contracting parties to the United Nations Convention against Illicit Traffic in Narcotic Drugs and Psychotropic Substances,Whereas:(1) The Community is contracting party to the United Nations Convention against Illicit Traffic in Narcotic Drugs and Psychotropic Substances(5).(2) The obligations from the abovementioned Agreement as well as the mentioned requests for pre-export notifications for acetic anhydride and potassium permanganate can be complied with only in so far as prior export authorisation requirements are introduced for the substances and countries concerned listed in Annex A to the Agreement or referred to in the pre-export notification requests.(3) Argentina, Benin, Bolivia, Brazil, the Cayman Islands, Costa Rica, Cyprus, the Czech Republic, Ethiopia, Indonesia, Japan, Jordan, Macao, Malaysia, Moldova, Nigeria, Paraguay, Peru, the Philippines, the Russian Federation, Saudi Arabia, South Africa, Sri Lanka, Tajikistan, Turkey and Venezuela have invoked Article 12.10 of the United Nations Convention against Illicit Traffic in Narcotic Drugs and Psychotropic Substances by requesting pre-export notifications for substances in Table 1 to that Convention, and in a number of cases, acetic anhydride and potassium permanganate.(4) Annexes II and III to this Regulation must thus be updated to ensure full compliance with the abovementioned Agreement and the requests for pre-export notification.(5) For reasons of transparency, these Annexes need to be replaced.(6) The measures provided for in this Regulation are in accordance with the opinion of the Drugs Precursors Committee,HAS ADOPTED THIS REGULATION:Article 1Annexes II and III to Regulation (EEC) No 3769/92 are replaced by the Annex hereto.Article 2This Regulation enters into force on the twentieth day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 24 July 2000.For the CommissionFrederik BolkesteinMember of the Commission(1) OJ L 357, 20.12.1990, p. 1.(2) OJ L 383, 29.12.1992, p. 17.(3) OJ L 292, 25.10.1997, p. 11.(4) OJ L 336, 11.12.1998, p. 48.(5) Council Decision of 22 October 1990 concerning the conclusion, on behalf of the European Community, of the United Nations Convention against Illicit Traffic in Narcotic Drugs and Psychotropic Substances (OJ L 326, 24.11.1990, p. 56).ANNEX"ANNEX II>TABLE>ANNEX III>TABLE>"